 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
          UNITED STATES,                                     Case No. 17-cr-1802-BAS-1
11                                                           Case No. 18-cv-1932-BAS
                                            Plaintiff,
12                                                           ORDER DENYING MOTION TO
                                                             VACATE, SET ASIDE OR
13               v.                                          CORRECT SENTENCE
                                                             PURSUANT TO 28 U.S.C. § 2255
14        ALEXANDRA VAZQUEZ,
                                                             [ECF No. 36]
15                                        Defendant.
16
17           On January 29, 2018, following a guilty plea, Alexandra Vazquez was
18   sentenced to seventy-six months in custody. As part of her plea agreement, she
19   waived her right to appeal or collaterally attack her sentence. She now moves to
20   reduce her sentence. Because Ms. Vazquez waived her right to challenge her
21   sentence and because the record fails to support her claims, the Court DENIES her
22   Motion.
23                                      STATEMENT OF FACTS
24   I.      Guilty Plea
25           On July 5, 2017, Ms. Vazquez was indicted for importing more than 500 grams
26   of methamphetamine. (ECF No. 8.)1 In 2012, Ms. Vazquez was charged as part of
27
28           1
                 All ECF references are to the criminal case, 17-cr-1802, unless otherwise noted.
                                                      –1–
                                                                                                    17cr1802
 1   a gang-related kidnapping and murder. (Presentence Report (“PSR”) ¶ 49, ECF No.
 2   26.) She pled guilty to accessory after the fact and admitted the gang enhancement.
 3   (Id.) Thus, she was ineligible for safety valve in her drug importation case and faced
 4   a mandatory minimum of ten years in custody.
 5         On October 24, 2017, Ms. Vazquez reached a plea agreement with the
 6   Government. As part of the plea agreement, the Government agreed to allow Ms.
 7   Vazquez to plead guilty to a superseding information charging her with importing
 8   more than five grams of methamphetamine, thus limiting her mandatory minimum
 9   sentence to five years. The parties jointly agreed to recommend a base offense level
10   of 29 under the U.S. Sentencing Guidelines. (See Plea Agreement § XA, ECF No.
11   24.) Other than requesting a role reduction under U.S.S.G. § 3B1.2, defense counsel
12   agreed not to request any additional downward adjustments, departures or variances.
13   (Id. § XC.) Finally, as part of the plea agreement, Ms. Vazquez waived her right to
14   appeal or collaterally attack her sentence with limited exceptions:
15         Defendant waives (gives up) all rights to appeal and to collaterally attack
           every aspect of the conviction and sentence and the only exceptions are:
16
           (1) Defendant may appeal a custodial sentence above the high end of the
17         advisory guideline range as calculated by the Government at the time of
           sentencing; and (2) defendant may collaterally attack the conviction or
18
           sentence on the basis that defendant received ineffective assistance of
19         counsel.
20   (Id. § XI.)
21         At the time Ms. Vazquez pled guilty, she stated under oath that she had not
22   taken any drugs, alcohol or medication in the last 48 hours that affected her ability to
23   understand what she was doing. (Plea Transcript 3:15–20, ECF No. 41.) The
24   Magistrate Judge also confirmed that Ms. Vazquez had given up her right to appeal
25   as part of the plea agreement. (Id. 11:8–14.)
26   II.   Sentencing
27         The Probation Officer prepared a Presentence Report after speaking with both
28   Ms. Vazquez and her sister. (PSR Part C.) Ms. Vazquez disclosed that she suffered
                                              –2–
                                                                                     17cr1802
 1   from post-partum depression for 1–2 years after the birth of her son (who was 12-
 2   years old at the time of sentencing) and that, during this time, she was prescribed
 3   Effexor—an antidepressant. (Id. ¶ 83.) Ms. Vazquez’s sister confirmed that Ms.
 4   Vazquez had struggled with depression for many years and had treated her
 5   depression-related symptoms with prescription medication. (Id. ¶ 84.) When the
 6   Probation Officer asked her about her current mental state, Ms. Vazquez “conveyed
 7   that she is ready to face the consequences of her actions.” (Id. ¶ 85.)
 8          The Probation Department recommended a two-point enhancement under
 9   U.S.S.G. § 3B1.4, finding that Ms. Vazquez had used her three minor children, then-
10   aged 17, 13 and 12, to commit the offense and/or to avoid detection of, or
11   apprehension for, the offense. (PSR ¶¶ 32–34.) Specifically, the Probation Officer
12   pointed out that Ms. Vazquez had her 17-year-old daughter follow her down toward
13   the border in a separate car from Riverside. (PSR ¶ 11.) Further, upon returning
14   from across the border, Ms. Vazquez planned for her daughter to again follow her to
15   the drop-off point so that Ms. Vazquez could leave the drug-laden car with the
16   smugglers and return to Riverside. (Id.) Additionally, the case agent opined that Ms.
17   Vazquez had brought her other two children along as “window dressing,” and they
18   appeared to have been coached to not reveal anything about their time in Mexico.
19   (Id. ¶ 14.)
20          The Probation Officer calculated Ms. Vazquez’s base offense level to be 33
21   and her guideline range to be 168–210 months, but recommended a downward
22   variance to 76 months in custody. (PSR ¶¶ 134–36.)
23          The Government filed a Sentencing Summary Chart recommending that the
24   Court find the base offense level to be 24 (5 levels less than the plea agreement
25   because the Government ultimately recommended a minor role adjustment) with a
26   resulting guideline range of 63–78 months. (ECF No. 31.) The Government
27   ultimately recommended 76 months in custody. (Id.)
28
                                             –3–
                                                                                  17cr1802
 1         Defense counsel filed a Sentencing Summary Chart agreeing with these
 2   calculations but recommending a sentence of 63 months. (ECF No. 32.) Defense
 3   counsel also filed a Sentencing Memorandum arguing that Ms. Vazquez had a drug
 4   addiction problem that had led her to commit the offense and that she was responsible
 5   for supporting herself and her three children. (ECF No. 33.)
 6         At the Sentencing Hearing, defense counsel argued that, despite Ms.
 7   Vazquez’s criminal background, this case was the equivalent of a first-time
 8   importation case. (Sentencing Transcript 4:8–25, ECF No. 42.) He also repeated to
 9   the Court that “[s]he’s a single mother supporting her kids who is struggling to get
10   by,” and her decision to smuggle drugs “was impacted by her addiction.” (Id. 6:18–
11   19, 21.) Ms. Vazquez read a lengthy letter to the Court at sentencing. (Id. 9:8–11:6.)
12         Ultimately, except regarding an enhancement under U.S.S.G. § 3B1.4, the
13   Court adopted the parties’ joint calculation of the sentencing guidelines. Neither
14   party recommended that the enhancement for Ms. Vazquez using her children be
15   applied, but the Court agreed with Probation that it was applicable. This was
16   significant since Ms. Vazquez had a previous conviction for child endangerment
17   when she kept a place for selling or using methamphetamine. Thus, the Court found
18   Ms. Vazquez’s guideline range was 78–97 months. (Sentencing Transcript 14:10–
19   12.) Nonetheless, relying on the arguments of counsel and the equities in the
20   Presentence Report, the Court agreed to a slight downward departure and sentenced
21   Ms. Vazquez to 76 months in custody. (Id. 15:4–6.) Both Ms. Vazquez and her
22   counsel confirmed that, in light of the Court’s sentence, Ms. Vazquez had waived her
23   right to appeal the sentence. (Id. 16:13–17.)
24         C.     Section 2255 Motion
25         Ms. Vazquez now moves for a reduction in her sentence pursuant to 28 U.S.C.
26   § 2255, arguing: (1) the sentence was excessive since she was a first time offender;
27   (2) she is a single mother of three children; (3) she suffers from severe depression
28   and is a drug abuser; (4) her attorney failed to request a “psyche eval” before she
                                             –4–
                                                                                   17cr1802
 1   signed her plea agreement and that the information in her plea agreement was hard
 2   to understand (“I don’t know if it was because I was under medication or if I was in
 3   the right state of mind.”); and (5) her attorney failed to mention any of the above
 4   grounds at her sentencing. (ECF No. 36.) The Government opposed Ms. Vazquez’s
 5   motion. (ECF No. 39.) The Court set a January 18, 2019, deadline for Ms. Vazquez
 6   to file a reply, but she has not done so.2
 7                                             ANALYSIS
 8   I.     Reduction of Sentence
 9          As an initial matter, Ms. Vazquez knowingly and voluntarily gave up her right
10   to appeal or collaterally attack her sentence as part of the plea agreement. (Plea
11   Agreement § XI; Plea Transcript 11:10–14; Sentencing Transcript 16:13–17.) Such
12   a waiver is enforceable. United States v. Navarro-Botello, 912 F.2d 318, 319 (9th
13   Cir. 1996) (holding a waiver of appeal is enforceable as part of a negotiated plea
14   agreement if it is made voluntarily and knowingly); United States v. Abarca, 985
15   F.2d 1012, 1013 (9th Cir. 1993) (same with respect to collateral attack). On that
16   ground alone, her motion to reduce her sentence fails.
17          However, a quick look at the grounds Ms. Vazquez now raises shows that her
18   motion is also meritless. First, she was not a first-time offender. She had both a prior
19   conviction for possession of methamphetamine and a prior conviction for being part
20   of a gang-related murder. Second, the grounds she now raises were raised at
21   sentencing either in the Presentence Report, by her attorney in his Sentencing
22   Memorandum, or both. The Court was informed that Ms. Vazquez was a single
23   mother of three children, that she had suffered from depression and that she was a
24   drug abuser. Defense counsel argued that, despite her criminal record, she was the
25
            2
26             The Court initially set the reply deadline as December 3, 2018. (ECF No. 38.) However,
     the briefing schedule sent to Ms. Vazquez was returned as undeliverable. (ECF No. 40.)
27   Accordingly, the Court reset the reply deadline and directed new mail service to Ms. Vazquez.
     (ECF No. 43.) The Court has not received notice that this revised briefing schedule failed to reach
28
     Ms. Vazquez.
                                                   –5–
                                                                                               17cr1802
 1   equivalent of a first-time offender. Thus, all of the factors now raised in this Motion
 2   were raised and considered by the Court at sentencing. To the extent that Ms.
 3   Vazquez argues that her attorney failed to mention any of these concerns at
 4   sentencing, the record says otherwise.
 5         Third, to the extent Ms. Vazquez suggests that she may have been under
 6   medication or not in her right state of mind at the time she pled guilty, her statements
 7   are again belied by the record. (Plea Transcript 3:15–18 (Q: [H]ave you taken any
 8   drugs, alcohol, or medication in the last 48 hours that would affect your ability to
 9   understand anything that we’re doing today?” A: “No.”).) Tellingly, Ms. Vazquez
10   does not actually say she was under medication or that she did not understand the
11   plea agreement. She does not because neither of these suggestions is true.
12   II.   Ineffective Assistance of Counsel
13         To the extent Ms. Vazquez is arguing that her attorney’s representation was
14   ineffective because her attorney failed to request a psychological evaluation before
15   she signed her plea agreement, this argument must also fail. Even in a claim of
16   ineffective assistance of counsel in a guilty plea, the defendant must meet the
17   Strickland test; that is, she must show first, “that counsel’s assistance was not within
18   the range of competence demanded of counsel in criminal cases,” and second, that
19   she suffered actual prejudice as a result of this incompetence. Lambert v. Blodgett,
20   393 F.3d 943, 979–80 (9th Cir. 2004); see also Hill v. Lockhart, 474 U.S. 52, 57–58
21   (1985).
22         “A deficient performance is one in which counsel made errors so serious that
23   []he was not functioning as the counsel guaranteed by the Sixth Amendment.” Iaea
24   v. Sunn, 800 F.2d 861, 864 (9th Cir. 1986) (citing Strickland v. Washington, 466 U.S.
25   668, 687 (1984)). “Review of counsel’s performance is highly deferential and there
26   is a strong presumption that counsel’s conduct fell within the wide range of
27   reasonable representation.” United States v. Ferreira-Alameda, 815 F.2d 1251, 1253
28   (9th Cir. 1987). The court should not view counsel’s actions through “the distorting
                                              –6–
                                                                                     17cr1802
 1   lens of hindsight.” Hendricks v. Calderon, 70 F.3d 1032, 1036 (9th Cir. 1995)
 2   (quoting Deutscher v. Whitley, 884 F.2d 1152, 1159 (9th Cir. 1989), vacated on other
 3   grounds in Angelone v. Deutscher, 500 U.S. 901 (1991)).
 4         In order to satisfy the second “prejudice” prong in a guilty plea case,
 5   “defendant must show that there is a reasonable probability that, but for counsel’s
 6   errors, [s]he would not have pled guilty and would have insisted on going to trial.”
 7   Hill, 474 U.S. at 59. If the claim is a failure to investigate, prejudice turns on “the
 8   likelihood that discovery of the evidence would have led counsel to change his
 9   recommendation as to the plea,” which in turns leads to an inquiry of “whether the
10   evidence likely would have changed the outcome of the trial.” Id.
11         Ms. Vazquez fails to establish either prong of the ineffective assistance of
12   counsel test in this case. First, she fails to allege why her attorney should have
13   requested a psychological evaluation before allowing her to plead guilty. She fails
14   to allege anything that would have suggested to her attorney that such an evaluation
15   would have been prudent or helpful. There is no evidence whatsoever that this
16   alleged failure was an error of any kind, let alone one that resulted in a deficient
17   performance. Second, Ms. Vazquez fails to make any showing that, if her attorney
18   had obtained an evaluation, she would not have pled guilty, would have insisted on
19   going to trial or would have received a reduced sentence.
20         In fact, Ms. Vazquez received a greatly reduced sentence as part of her plea
21   agreement. She was facing at least a ten-year mandatory minimum sentence, but her
22   attorney managed to negotiate a deal in which that sentence was reduced by at least
23   three years. The Court agreed to vary from the guideline range of 78–97 months.
24   One of the reasons for a reduced sentence was the depression Ms. Vazquez had
25   suffered that had been documented in the Presentence Report. Ms. Vazquez fails to
26   show how a psychological evaluation would have likely changed the outcome in this
27   case. Hence, she does not demonstrate she is entitled to relief based on ineffective
28   assistance of counsel.
                                             –7–
                                                                                    17cr1802
 1                                     CONCLUSION
 2         For the reasons stated above, the Court DENIES Ms. Vazquez’s Motion.
 3   (ECF No. 36.) Second thoughts are not grounds for a motion to vacate or modify a
 4   sentence. Additionally, a certificate of appealability may issue only if the applicant
 5   makes a substantial showing of the denial of a constitutional right. 28 U.S.C. §
 6   2253(c)(2). Ms. Vazquez has made no such showing. Because reasonable jurists
 7   would not find the Court’s assessment of the claims debatable or wrong, the Court
 8   DECLINES to issue a certificate of appealability. See Slack v. McDaniel, 529 U.S.
 9   473, 484 (2000). The Clerk is directed to close Case No. 18-cv-1932.
10         IT IS SO ORDERED.
11
12   DATED: March 13, 2019
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             –8–
                                                                                   17cr1802
